Citation Nr: 1820659	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  18-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 2002 for the award of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating for service-connected acquired psychiatric disorder, to include PTSD, in excess of 30 percent prior to September 8, 2008 and 50 percent from September 8, 2008 to May 25, 2016.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1953 to November 1957.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for PTSD and assigned a 30 percent initial rating, effective from June 25, 2002.  The Veteran filed a timely notice of disagreement (NOD) in April 2009 in which he expressed disagreement with the assigned effective date for service connection, as well as with the assigned initial rating.

In a September 2009 rating decision, a higher initial rating of 50 percent was granted from September 8, 2008.  The Veteran has not expressed satisfaction with the staged initial rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  In July 2016, a 100 percent rating was awarded for service-connected acquired psychiatric disorder with PTSD from May 25, 2016.

A statement of the case (SOC) was issued in November 2017, at which time the issue was identified as 'entitlement to an effective date prior to May 25, 2016 for the grant of the 100 percent evaluation for service-connected acquired psychiatric disorder, to include PTSD.'  The Veteran perfected a timely appeal in January 2018.

Although the November 2017 SOC identified the issue on appeal as earlier effective date claim for the 100 percent rating for PTSD, the Board observes that the Veteran originally disagreed with the initial rating and effective date for the award of service connection that were assigned in the July 2008 rating decision.  Since that time, he has maintained entitlement to an effective date for service connection for acquired psychiatric disorder with PTSD prior to June 25, 2002, as well as entitlement to a higher initial rating for PTSD.  Thus, the Board has restated the issues on appeal accordingly.  The Board further notes that, as the determination herein with respect to the higher initial rating claim is favorable to the Veteran, he is not prejudiced by consideration of this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for an acquired psychiatric disorder on April 22, 1998.

2.  Treatment records dated from April 1998 confirm on-going diagnoses of PTSD and depression.

3.  From the date of service connection, the Veteran's service-connected acquired psychiatric disorder to include PTSD more nearly approximates a disability picture that resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of April 22, 1998, but no earlier, for the award of service connection for a psychiatric disorder, to include PTSD, are met.  38 U.S.C. §§ 5110, 7105(c) (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria for the assignment of an 100 percent disability rating for an acquired psychiatric disorder to include PTSD have been met from the date of service connection.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.130, Diagnostic Code (DC) 9411 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Earlier effective date for service connection

The Veteran requests an earlier effective date for the grant of service connection for an acquired psychiatric disorder to include PTSD.  He asserts that he is entitled to an effective date of April 22, 1997 for the award of service connection, which is one year prior to his April 22, 1998 service connection claim.  See, e.g., the Veteran's statements dated October 2008 and November 2011.  For the reasons discussed below, the Board finds that an effective date of April 22, 1998, for the grant of service connection for a psychiatric disability, to include PTSD, is warranted. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Here, a review of the record shows that the Veteran originally filed a claim for compensation for a nervous condition in January 1979.  The RO denied the Veteran's claim in a May 1979 rating decision.  The Veteran did not appeal the denial and it became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  The Board observes that the finality of the May 1979 rating decision was adjudicated in a June 2008 Board decision, which was not appealed by the Veteran.  As such, the finality of the May 1979 rating decision will not be readjudicated herein.

The Veteran filed a claim of entitlement to service connection for a nervous condition in April 1998, which was denied in a November 1998 rating decision.  His claim of entitlement to service connection for PTSD was reopened and granted in the June 2008 Board decision.  A July 2008 rating decision assigned an initial rating of 30 percent for service-connected PTSD from June 25, 2002, which the RO determined was "the date facts found the Veteran meets the criteria for established service connection based on a confirmed diagnosis for PTSD."  A September 2009 rating decision expanded the service-connected disability to acquired psychiatric disorder including PTSD and increased the assigned initial rating to 50 percent from September 8, 2008.

Upon review of the evidence of record, the Board finds that the Veteran manifested an acquired psychiatric disability including PTSD from the date of his service connection claim in April 1998.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant"); Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").

While entitlement to service connection for PTSD cannot arise without medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), here the issue was expanded to entitlement to service connection for an acquired psychiatric disorder to include PTSD.  To this end, the Veteran was diagnosed with MDD dating from December 1992.  Diagnoses of PTSD and MDD were confirmed in a VA psychiatric evaluation dated in May 2002.  As described in the June 2008 Board decision, although there was some controversy in the evidence of record as to whether the Veteran met the criteria for a diagnosis of PTSD, the evidence is at least in equipoise that his diagnosed PTSD is etiologically related to his combat stressors sustained during his military service.

Accordingly, the evidence shows that the Veteran was entitled to service connection for PTSD from the date of his service connection claim.  As such, the proper effective date for the grant of service connection for an acquired psychiatric disorder to include PTSD is April 22, 1998.

As detailed above, the Veteran has stated that the proper effective date for service connection for an acquired psychiatric disorder to include PTSD should be April 22, 1997, one year prior to his claim of service connection.  However, he has not contended that he raised a claim of service connection prior to April 1998, and there is no such suggestion in the record.  In this regard, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a).  Therefore, the proper effective date of service connection is April 22, 1998, the date the Veteran has conceded that he filed the service connection claim, but no earlier.

Accordingly, the Board concludes that April 22, 1998 is the appropriate effective date for the grant of service connection for an acquired psychiatric disorder to include PTSD.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 45 to 57 as determined by treatment providers and VA examiners.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As detailed above, the Board has herein determined that the appropriate effective date for the award of entitlement to service connection for an acquired psychiatric disorder to include PTSD is April 22, 1998.  The RO had previously assigned ratings of 30 percent prior to September 8, 2008 and a 50 percent rating from September 8, 2008 to May 25, 2016.  A 100 percent evaluation was awarded from May 25, 2016.  See the rating decision dated May 2016.  As such, the Board will consider whether a higher initial rating is warranted from April 22, 1998 to May 25, 2016.  For the following reasons, the Board finds that a rating of 100 percent is warranted under the schedular criteria from the date of service connection.

VA treatment records show that the Veteran was first hospitalized due to psychological complaints in January 1983, at which time he was out of control in his home.  He exhibited symptoms of aggressiveness with his wife and daughters.  He endorsed insomnia, depression, and auditory hallucinations.  At that time, he was diagnosed with major depression with psychotic traits.  In December 1992, the Veteran was again hospitalized for anxiety and depressed mood with poor impulse control and insomnia.  He additionally sought in-patient treatment for psychiatric complaints in February 1996.  VA treatment records dated in March 1998 noted the Veteran's complaint of poor nerves.  His treatment provider reported that the Veteran's insight and judgment were poor.  See the VA treatment records dated March 1998.  A May 1998 VA psychiatric note documented the Veteran's "numerous family conflicts."

The Veteran was afforded a VA psychological examination in May 2001, at which time the treatment provider noted that the Veteran had a psychiatric hospitalization in September 1995 with a diagnosis of major depression.  The Veteran reported that he had been unemployed for over twenty years.  He was alert and well-oriented.  His mood was anxious and his affect was constricted.  The examiner indicated that the Veteran exhibited good impulse control.  The Veteran denied suicidal or homicidal ideation.  A diagnosis of depressive disorder, NOS, with anxiety was indicated.  A GAF of 50 was assigned.

VA treatment records dated in May 2002 noted the Veteran's report of auditory and visual hallucinations.  He endorsed feelings of guilt and ideas of aggression.  A diagnosis of PTSD was noted, with a GAF score of 45.

In a May 2002 psychiatric evaluation, Dr. F.G. explained that the Veteran has been suffering from nervousness, anger, and paranoia for the last 48 years.  The Veteran feels "depressed with lack of energy, anhedonia, lack of appetite, persistent suicidal thoughts, and homicidal ideations (to kill his family members) and inability to focus or concentrate."  Dr. F.G. reported that the Veteran has a history of suicidal and homicidal attempts that required extensive and multiple in-patient psychiatric treatment.  Diagnoses of PTSD and major depression with psychosis were indicated.  Dr. F.G. assigned a GAF score of 45 and proposed that the Veteran is incompetent to handle funds.

VA treatment records dated in September 2002 noted the Veteran's complaint of hearing voices.  In a July 2003 VA psychological examination, the Veteran reported that he has been unable to work due to his nervous condition.  He complained of inability to sleep, hearing voices, and having nightmares.  He has been involved in church activities for over eight years.  He described auditory hallucinations; namely, hearing his name called.  He also endorsed visual hallucinations; specifically, "seeing people close to him."  The Veteran stated that his daughter drives him around and helps him manage his affairs.  He appeared clean, as well as adequately dressed and groomed.  He was alert and well-oriented.  However, the Veteran's mood was anxious and his affect was constricted.  The examiner indicated that the Veteran's insight and judgment were fair.  He denied suicidal and homicidal ideation.  A GAF of 50 was assigned.  The VA examiner opined that the Veteran "has presented a chronic history of depression, needing hospitalizations which [have] interfered with his laboral activities.

The Veteran was afforded a VA psychological examination in April 2007 at which time he endorsed irritability, ill-humor, poor frustration tolerance, intolerance for noise, and nightmares.  He reported that he is suicidal.  The examiner described the Veteran as isolated and withdrawn.  He avoids interactions with other people, including his own grandchildren.  His marital relations are very poor.  The Veteran reported a history of violence and assaultiveness.  His mood was depressed.  He was well-oriented.  The Veteran denied homicidal ideation, but reported poor impulse control.  He is able to maintain minimum personal hygiene.  He described mildly impaired remote memory.  A diagnosis of dysthymic disorder was indicated.  The examiner assigned a GAF score of 57.

A VA psychological examination conducted in September 2008 noted that the Veteran had severe psychiatric symptoms including memory impairment, aphasia, apraxia, and agnosia, as well as disturbance in planning, organizing, and abstracting.  The examiner indicated that these symptoms are severe, daily, and have been present since 2007.  The Veteran's affect was appropriate and his mood was anxious.  He was well-oriented.  The Veteran's thought process was racing, evasive, overabundance of ideas, looseness of associations, and flight of ideas.  He is preoccupied with one or two topics.  He does not understand the outcome of his behavior.  The examiner explained that the Veteran does not understand he has a problem.  The Veteran endorsed sleep impairment.  He denied hallucinations, inappropriate behaviors, obsessive/ritualistic behavior, and panic attacks.  He had impaired concrete thinking.  The examiner stated that the Veteran is not able to maintain minimum personal hygiene; he requires assistance for basic needs.  The Veteran exhibited mildly impaired remote memory.  He had severely impaired recent and immediate memory.  The examiner diagnosed the Veteran with dementia of Alzheimer's type.  He explained that there was no other mental condition identified upon examination.  A GAF of 54 was assigned.  The examiner reported that the Veteran's dementia results in total occupational and social impairment.

The Veteran was afforded a VA psychological examination in July 2016.  The examiner reported that the Veteran's psychological symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran has been married twice and lives with his spouse.  He does not remember how many children he has.  The Veteran's daughter reported that he forgets to shower and, on occasion, urinates on the patio.  The Veteran also misplaces objects.  He needs supervision for activities of daily living.  He endorsed episodes of anxiety and irritability.  His affect was restricted.  He denied suicidal and homicidal ideation.  He also denied auditory hallucinations.  The Veteran was well-oriented in place and person, and partially in time.  He continues to have deficits for memory of recent events.  He has limited insight.  The examiner stated that the Veteran's attention and concentration are poor.  The Veteran endorsed chronic sleep impairment; mild memory loss; impairment of short and long-term memory; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances including work or work-like setting; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; and disorientation to time or place.  A GAF score of 54 was assigned.  The examiner reported that medical records, psychiatric history, and mental status examination showed that there is no evidence to fulfill the DSM-V criteria for a diagnosis of PTSD.  The examiner explained that the Veteran was found with marked neurocognitive symptoms, but no other mental disorder was found at present.

As indicated above, in a July 2016 rating decision, the RO assigned a 100 percent evaluation for service-connected PTSD, effective from May 25, 2016.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

As described above, treatment and examination records document multiple diagnoses including neurocognitive disorder, dementia, schizoaffective disorder, major depression, and dysthymic disorder, in addition to PTSD.  However, as recognized in the July 2016 rating decision, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

As summarized in detail above, the evidence shows that, from the date of service connection, the Veteran's service-connected psychiatric disability has been manifested by symptoms such as nightmares, inability or difficulty adapting to stressful circumstances, depression, difficulty sleeping, intrusive thoughts, impaired impulse control, irritability, an inability to establish and maintain effective work and social relationships, impaired concentration and memory, exaggerated startle response, and hypervigilance.  The evidence of record shows that the Veteran isolated himself socially from others and has expressed homicidal feelings towards his family members.  He was not employed full-time at any point during the appeal period.  The Veteran's psychiatric symptoms have caused him to seek multiple periods of in-patient treatment.  He has endorsed homicidal ideation and suicidal ideation, as well as visual and auditory hallucination during the period herein under consideration.  He endorsed impaired memory, impaired impulse control, irritability, violence/assaultiveness, and impaired thought processes.

The Board recognizes that no medical professional has opined that the Veteran's psychiatric symptoms have been productive of total occupational and social impairment dating from April 22, 1998.  However, the Veteran was not employed at any point during the appeal period.  Moreover, evidence of record shows that the Veteran isolated himself socially from others, and had a combative and, at times, violent relationship with his family members.  He has been repeatedly hospitalized due to psychiatric complaints including due to a desire to kill his own family members.  The Veteran and his spouse experienced significant marital problems due to the Veteran's anger and severe psychological impairment from the date of service connection.

Applying the criteria set forth above to the facts in this case, and affording the Veteran the benefit of the doubt, the Board finds that his service-connected acquired psychiatric disorder to include PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating from the date of service connection.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder to include PTSD, the evidence shows no distinct periods of time during the appeal period from the date of service connection, when the Veteran's service-connected psychiatric disorder to include PTSD varied to such an extent that a rating less than the 100 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the record does contain some evidence suggesting that the Veteran's psychiatric disorder to include PTSD has not been consistently productive of total social and occupational impairment, in cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Affording the Veteran the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating.

Accordingly, the Board finds that a 100 percent rating is warranted for the Veteran's service-connected PTSD from April 2, 1998, the date of service connection established above.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 3.400(o)(2); Gilbert, 1 Vet. App. at 53-56.

To the extent that the Veteran raised an alternate claim of entitlement to a TDIU based upon his PTSD symptomatology, the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  In this matter, the Veteran seeks entitlement to a TDIU based upon his service-connected PTSD.  See the Veteran's statement dated November 2011.  He does not contend that a TDIU is warranted based upon his other service-connected disability.  Accordingly, the issue of entitlement to a TDIU is rendered moot by the assignment of the 100 percent disability rating in this decision, and is dismissed.  See 38 U.S.C. § 7105(d)(5).


ORDER

Entitlement to an effective date of April 22, 1998, but no earlier, for service connection for a psychiatric disability to include PTSD is granted.

Entitlement to a disability rating of 100 percent from April 22, 1998 for service-connected acquired psychiatric disorder to include PTSD is granted.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


